Title: Mary Smith Cranch to Abigail Adams, 9 February 1786
From: Cranch, Mary Smith
To: Adams, Abigail


     
      My dear Sister
      Braintree February 9th 1786
     
     The vacancy is up and our Sons are just return’d to their Studies at college. Were they Brothers they could not be fonder of each other than they now are. They have spent eight or Ten days at Haverhill, and have rov’d about visiting their Friends till they both long’d heartily for the methodical Life they left at Cambridge. I have promiss’d them a chamber and a Fire too themselves if they should live to see another winter vacancy In which they may study as much as they please. It is impossible they should do it amidst the business of a Family. We have had our Hands full ever since they came home, for notwithstanding we mend their Linnen and stockings every week yet their other clothing wants abundance of repairing. Yesterday we loaded them away stores and all. Cousin charles says “Aunt I am sure you must hire a waggon, to convey us and our Baggage when we all get to college.” I know you wish to hear how cousin charles behaves. As well I believe as a youth possible can. I can neither hear off nor see any thing that looks like extravagance in him. He has the Love of his class and the approbation of his Tutors. He is exceedingly fond of mr James whos Freshman he is. I keep a good look out upon the children, and I think I am not deceiv’d in any of them. As for Cousin John, He has not lost his studious disposition by coming to america. I was almost affraid to let our children visit Haverhill this vacancy least it should interrupt him as I knew he had little time enough to prepair for his admission, but Mr Shaw Said they must come to inform him of some things, which he had forgot or never knew. Billy sat with him several nights till one o clock. He never retires for sleep till this Hour. He must not do so long, if he does he will soon wear out both Body and mind. Sister speaking of him in a Letter to me says, “He esteems knowledge as a hidden Treasure and searches it out a choice Gold: as one who expects to stand before Princes—Neither the Gaities of Life nor the most pressing invitations can allure him from the grand object he has in pursuit. He is as regular in his Division of time as a well regulated Clock. He has great strides to make in order to be receiv’d by the university as he wishes. For this purpose he woos the fair Goddess of Science with uncommon ardor, and never suffers himself to retire for rest till the clock strikes one. He has not I believe one vacant moment, and his Zeal and diligence has been exceedingly benificial to His Brother Tommy. He finds that his Brother is highly esteem’d by all for the closeness of his application to things of the greatest importance and that he himself is daily reaping the advantage of it.” Judgeing you by my self my dear sister, I thought I could not more acceptably fill my Paper than by transcribing the above: If mr Williams begins his lectures in March Cousin will enter then if he does not he will omit it till April.
     Betsy has not yet return’d from Haverhill she and all our Freinds were well last week. Mr and Mrs Allen were well also. She is as Happy I beleive as she expected to be and he much more so if I may judge by his recommending the state to those who have not yet enterd it.
     Captain Leyde sail’d about twenty four days since. It is not likely he has reach’d London yet. I hear by mr Storer that mrs Palmer has written to my Niece upon the subject she wish’d no one to write to her upon. She ask mr Storer if the report was true, said that mr —— was terrible hurt but was intirly ignorant of the cause of her conduct and had written to her to know what had caus’d such a change in her mind. “That mr was as worthy a young Fellow as liv’d. That he had a great deal of business and was very attentive to it. That he had many enemies but did not know who they were. That Somebody had been writing against him, and had influens’d her to do as She had done.” He suspects me mr Storer told me. I am more thankful than ever that I have been so cautious in what I said about him. If you look over your Letters I think you will find that I have not written any thing with a design to lessen him in your Esteem. I have never willingly misrepresented any thing. As to his oddities I do not mind them I am too much us’d to them to care any thing about them but I should were I connected with him. I hear several piople have told him that they have heard that the connection is broke between him and a certain Lady. He denys it and says tis only a story rais’d by her D—sh relations. The letters nor any thing else are yet deliver’d up. I am told that neither Miss Gray nor miss Braadstreet could ever get their Letters from him. He is now I am told erecting a very large wind-mill: tis to be set by the schoole House mr Prat is Fraiming it. I hear also that he is going to housekeeping in the spring, in his own House. Mrs Vesey is to keep it. Servants he has already at mrs Veseys. Mrs church has hire’d mrs Veseys House. All this I hear abroad not a word of it have I heard from him. I wonder if he thinks he mortifies us by such an air of secrecy. He is most certainly mistaken we have not a wish to know his business any further than to be able to serve him. We are very civil to each other but nothing more. He eats his breakfast at home, and we seldom see him again till after Eleven at night.—Mrs Church is an agreable woman, and keeps a very good Table.
     I wish there was a Law against Grog Shops that was sufficient to prevent any being set up. They are sinks of scandle. If they would make people cautious they might do some good but if they do not they had better never exist. I do not know a Town where there are any of them in which a Gentleman can gallant a Lady and be very particular to her, if her Husband is absent or present, but what her character will be tore to peices in them.
     I hope you will keep this Letter in your strong Box and I beg you would do the same by those I sent by Lyde, for although I have not said any thing but what is true, yet if my Niece should change her mind she would always think I ought to have been silent: and had I thought she could have been anything like happy with one of his peculiar Temper I should have been. I have been as much if not more concern’d about you through the whole affair than her. I wrote to you once to beg you to let mr. Adams know his true character that if he should not be such as he expected to find him: that he might not blame you for decieving him but I burnt it. I was affraid to send it, and my dear Neice has sav’d us all by her prudent conduct and whether she perseveres or not she shall always find me an affectionate Friend. Next to my own children those of my sisters are dearest to me and as they increase in years I find my affection increase also.
     A vessal has arriv’d from London she has had a Passage of twenty nine days only but not one Letter can I hear off for us. I am sadly dessapointed. I hope there is another not far behind which has a large Pacquet for us. I have been concern’d least this vessall should slip away without a line for you. I have been so busy I could not write before.
     We all din’d with your Brother Adams last week your mother Hall looks very well for so aged a person. The Family were all well.
     Weymouth have given Mr Evans a call. They are better united than I ever expected they, would be. He is a worthy sinsible man much of a gentleman and as spritly as our dear Father was and his composetion not unlike his. He is very Pathetick. His ruling Passion is benevolence. He has seen much of mankind being chaplain in the Army during the whole of the war has given him an opportunity of studying human nature. He is a good Bell Letter Schooler and is exceeding fond of Sterns writings. I believe he can repeat every fine Sentiment in them. He brought Hulda Kent here and was keept by a Storm from returning above three days. He is quite a Domestick man and we spent our time very agreably.
     Mrs Alleyne has been here this afternoon. She found me writing and desires me to give her Love to your Familly. Mrs Hunt says pray give my kind Love to her and tell her I have seen her a Hundred times since she went away, “but I wish she was Bodyly in her own House,” pray say something about her she is always asking if you have not.
     Do you remember Hannah Nightingale who wanted a gown that look’d like a rainbow. She is Divorcd from her Husband. He has turn’d her almost naked and near lying in upon this town. He is a sad Fellow and she is not a good woman.
     I wish you would send a Peice or two of Linnen for your sons and some course enough for Drawers &c. They are very high here now, course Linnen is sold at vendue for twenty per cent above the sterling cost. How is cambrick with you? We cannot get any fit to wear under sixteen shillings or three Dollars a yard. We have taken the Piece of unglazed for your Sons. I hope we have done right.
     
     Uncle Quincy has his Health much better this winter than the last. Our Germantown Friends are well as usual, their affairs yet in great uncertainty.
     I design to write again by cap callahan. He will sail the last of this month. Yours affectionatly
     
      Mary Cranch
     
    